Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Announces Agreement To Sell Certain Oil and Natural Gas Assets << Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR >> SASKATOON, Nov. 4 /CNW/ - Claude Resources Inc. ("Claude", the "Company") announces that it has entered into a Purchase and Sale Agreement with a private Canadian corporation (the "Purchaser"), pursuant to which the Purchaser has agreed to purchase a majority of the oil and natural gas assets owned by Claude. If all of the assets subject to the Purchase and Sale Agreement are ultimately sold to the Purchaser, the purchase price will be $19.4 million. Closing of the transaction is subject to regulatory and other approvals.
